Case: 20-20248        Document: 00515730082         Page: 1    Date Filed: 02/02/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                         February 2, 2021
                                     No. 20-20248                         Lyle W. Cayce
                                                                               Clerk

   Christopher Sullivan,

                                                              Plaintiff—Appellant,

                                         versus

   Texas A&M University System,

                                                              Defendant—Appellee.


                     Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 4:19-CV-4586


   Before Haynes, Higginson, and Oldham, Circuit Judges.
   Andrew S. Oldham, Circuit Judge:
             Christopher Sullivan sued Texas A&M University for money
   damages. The district court held that sovereign immunity barred the suit. We
   affirm.
                                           I.
             Sullivan was diagnosed with atrial fibrillation in April 2012. Shortly
   thereafter, he began training at the Texas A&M University Police
   Department. Sullivan sought and received treatment for his condition, and
   the University eventually offered him employment in data entry and filing.
Case: 20-20248      Document: 00515730082          Page: 2   Date Filed: 02/02/2021




                                    No. 20-20248


          Sullivan received a series of poor performance evaluations. The police
   department terminated him in November 2017. Sullivan then filed disability-
   discrimination and retaliation claims with the Equal Employment
   Opportunity Commission. The EEOC issued him a Right to Sue letter.
          Sullivan timely filed suit in the United States District Court for the
   Southern District of Texas. He alleged employment-discrimination claims
   under Title I of the Americans with Disabilities Act, 42 U.S.C. §§ 12101 et
   seq. (“ADA”), and the Texas Commission on Human Rights Act, Tex.
   Lab. Code §§ 21.001 et seq. (“TCHRA”). He further alleged unlawful
   retaliation in violation of both Title I of the ADA and the Family Medical
   Leave Act, 29 U.S.C. §§ 2601 et seq. (“FMLA”). The suit sought
   compensatory damages, punitive damages, and attorney’s fees.
          The district court dismissed all of Sullivan’s claims as barred by
   sovereign immunity. That dismissal was without prejudice. See Warnock v.
   Pecos Cnty., 88 F.3d 341, 343 (5th Cir. 1996) (holding sovereign-immunity-
   based dismissals are without prejudice); 9 Charles Alan Wright &
   Arthur R. Miller, Federal Practice and Procedure § 2373,
   at 756–57 (3d ed. 2008) (explaining that because dismissal for lack of
   jurisdiction does not reach the merits, the claim “must be considered to have
   been dismissed without prejudice”). Sullivan timely appealed.
                                         II.
          Texas A&M is an agency of the State of Texas, so a suit against the
   former is a suit against the latter. Moore v. La. Bd. of Elementary & Secondary
   Educ., 743 F.3d 959, 963 (5th Cir. 2014). That’s a problem for Sullivan
   because the Constitution affords States sovereign immunity against suit.
   Hans v. Louisiana, 134 U.S. 1, 13 (1890). And that sovereign immunity is a
   jurisdictional roadblock. Seminole Tribe of Fla. v. Florida, 517 U.S. 44, 64
   (1996).




                                         2
Case: 20-20248        Document: 00515730082              Page: 3      Date Filed: 02/02/2021




                                         No. 20-20248


           To establish jurisdiction, Sullivan must invoke one of two exceptions
   to sovereign immunity. First, he could argue Congress validly abrogated the
   State’s sovereign immunity. See Coll. Sav. Bank v. Fla. Prepaid Postsecondary
   Educ. Expense Bd., 527 U.S. 666, 670 (1999). Second, he could argue the State
   knowingly and plainly waived its sovereign immunity and consented to suit.
   See ibid. Neither exception applies here.
                                               A.
           Let’s start with abrogation. The ADA provides that “[a] State shall
   not be immune under the eleventh amendment to the Constitution of the
   United States from an action in Federal or State court of competent
   jurisdiction for a violation of this chapter.” 42 U.S.C. § 12202. This
   provision at least purports to abrogate the States’ sovereign immunity. 1 But
   the Supreme Court has held that Congress exceeded its constitutional
   abrogation authority in enacting § 12202. Bd. of Trs. of Univ. of Ala. v. Garrett,


           1
             The ADA attempts to abrogate the States’ immunity “under the eleventh
   amendment.” 42 U.S.C. § 12202. The Eleventh Amendment provides that “[t]he Judicial
   power of the United States shall not be construed to extend to any suit in law or equity,
   commenced or prosecuted against one of the United States by Citizens of another State.”
   U.S. Const. amend. XI. By its terms, the Amendment does not apply to the situation in
   today’s appeal—where a citizen sues his own State (or an agency of that State). Still, the
   Supreme Court has often used “Eleventh Amendment immunity” as a synonym for the
   States’ broader constitutional sovereign immunity. See, e.g., Seminole Tribe, 517 U.S. 44
   (generally using “state sovereign immunity” and “Eleventh Amendment immunity”
   interchangeably); cf. id. at 54 (explaining that the Court understood the Eleventh
   Amendment to “confirm[]” “the presupposition” that “each State is a sovereign entity in
   our federal system” (quotation omitted)); Franchise Tax Bd. of Cal. v. Hyatt, 139 S. Ct.
   1485, 1496 (2019) (“Although the terms of [the Eleventh] Amendment address only . . .
   specific provisions . . . , the natural inference from its speedy adoption is that the
   Constitution was understood . . . to preserve the States’ traditional immunity from private
   suits.” (quotation omitted)). The Supreme Court has likewise read “eleventh amendment
   immunity” in § 12202 as a synonym for the States’ broader constitutional immunity. See
   Bd. of Trs. of Univ. of Ala. v. Garrett, 531 U.S. 356, 363–64 (2001) (holding § 12202
   constitutes an “unequivocal[]” congressional attempt to abrogate).




                                               3
Case: 20-20248      Document: 00515730082           Page: 4    Date Filed: 02/02/2021




                                     No. 20-20248


   531 U.S. 356, 374 (2001). Accordingly, Sullivan cannot rely on abrogation to
   overcome Texas’s sovereign immunity from his claim under Title I of the
   ADA.
          The same is true of Sullivan’s claim under the FMLA. That statute,
   like the ADA, purports to make States amenable to suit. See 29 U.S.C.
   § 2617(a)(2) (creating a cause of action for damages “against any employer
   (including a public agency)”); id. §§ 203(x), 2611(4)(A)(iii) (defining
   “public agency” to include both “the government of a State or political
   subdivision thereof” and “any agency of . . . a State, or a political subdivision
   of a State”). With respect to the FMLA’s family-care provision, 29 U.S.C.
   § 2612(a)(1)(C), Congress acted constitutionally in making the States
   amenable to suit. See Nev. Dep’t of Hum. Res. v. Hibbs, 538 U.S. 721, 724–25
   (2003). But Sullivan did not sue under the family-care provision; he sued
   under the FMLA’s self-care provision, 29 U.S.C. § 2612(a)(1)(D). And with
   respect to the latter, Congress exceeded its constitutional powers in trying to
   make States amenable to suit. See Coleman v. Ct. of Appeals of Md., 566 U.S.
   30, 43–44 (2012). Accordingly, Sullivan cannot rely on abrogation to
   overcome Texas’s sovereign immunity from his FMLA claim.
                                          B.
          That means Sullivan can overcome sovereign immunity only by
   showing that Texas knowingly waived its immunity—that is, consented—to
   his suit. Sullivan invokes both federal and state law. Neither helps him.
                                          1.
          First, the State of Texas did not waive its immunity to suit by
   accepting financial assistance under federal law. It’s true that States can,
   under certain circumstances, waive their sovereign immunity by accepting
   federal funds and then violating “section 504 of the Rehabilitation Act of
   1973, title IX of the Education Amendments of 1972, the Age Discrimination




                                          4
Case: 20-20248      Document: 00515730082           Page: 5    Date Filed: 02/02/2021




                                     No. 20-20248


   Act of 1975, title VI of the Civil Rights Act of 1964, or the provisions of any
   other Federal statute prohibiting discrimination by recipients of Federal
   financial assistance.” 42 U.S.C. § 2000d-7(a)(1). Thus, for example, we have
   held that a State is amenable to suit where it operates a program in violation
   of the Rehabilitation Act and accepts federal financial assistance for that state
   program. Pace v. Bogalusa City Sch. Bd., 403 F.3d 272, 288–89 (5th Cir. 2005)
   (en banc).
          But Sullivan did not sue under the Rehabilitation Act. He sued under
   Title I of the ADA and the FMLA. Unlike the Rehabilitation Act, the ADA
   and the FMLA are not among the statutes mentioned in § 2000d-7(a)(1). So
   Sullivan’s argument turns on whether the ADA or the FMLA fall within
   § 2000d-7(a)(1)’s residual clause—that is, whether the ADA or the FMLA
   constitutes “any other Federal statute prohibiting discrimination by
   recipients of Federal financial assistance.”
          Our precedent forecloses Sullivan’s argument. In Cronen v. Texas
   Department of Human Services, 977 F.2d 934 (5th Cir. 1992), we addressed
   the scope of § 2000d-7(a)(1)’s residual clause. Like Sullivan, the plaintiff in
   that case argued the residual clause covered “any federal statute prohibiting
   discrimination and involving the distribution of any federal financial
   assistance.” Id. at 937. We thought another interpretation was more
   persuasive—the residual clause reaches “only . . . statutes that deal solely
   with discrimination by recipients of federal financial assistance.” Ibid.
   (emphasis added); accord Sullivan v. Univ. of Tex. Health Sci. Ctr. Houston
   Dental Branch, 217 F. App’x 391, 395 (5th Cir. 2007) (per curiam) (finding
   the ADEA does not fall within § 2000d-7(a)(1)’s residual clause because the
   “ADEA prohibits age discrimination by ‘employers,’ not by those who
   receive federal financial assistance”).




                                             5
Case: 20-20248      Document: 00515730082          Page: 6   Date Filed: 02/02/2021




                                    No. 20-20248


          That narrower interpretation accords with § 2000d-7(a)(1)’s text.
   The listed statutes preceding the residual clause all limit their substantive
   antidiscrimination provisions to recipients of federal funding. See 29 U.S.C.
   § 794(a) (prohibiting discrimination on the basis of disability in “any program
   or activity receiving Federal financial assistance”); 20 U.S.C. § 1681(a)
   (prohibiting discrimination on the basis of sex “under any education program
   or activity receiving Federal financial assistance”); 42 U.S.C. § 6102
   (prohibiting discrimination on the basis of age in “any program or activity
   receiving Federal financial assistance”); 42 U.S.C. § 2000d (prohibiting
   discrimination on the basis of race, color, or national origin in “any program
   or activity receiving Federal financial assistance”).
          The residual clause then sweeps in “any other Federal statute” that
   also prohibits “discrimination by recipients of Federal financial assistance.”
   42 U.S.C. § 2000d-7(a)(1). So the listed statutes define a set—“statutes that
   deal solely with discrimination by recipients of federal financial assistance.”
   Cronen, 977 F.2d at 937 (emphasis added). And a plaintiff seeking to invoke
   the residual clause must show his cause of action arises under a statute within
   that defined set. See Yates v. United States, 574 U.S. 528, 545 (2015) (“Where
   general words follow specific words in a statutory enumeration, the general
   words are usually construed to embrace only objects similar in nature to those
   objects enumerated by the preceding specific words.” (quotation omitted)).
   If Congress wanted the residual clause to sweep as broadly as Sullivan’s
   interpretation, it could have written the statute to cover “any other Federal
   statute prohibiting discrimination.” It didn’t, and we refuse to render
   meaningless the words Congress did choose. See Duncan v. Walker, 533 U.S.




                                          6
Case: 20-20248         Document: 00515730082               Page: 7       Date Filed: 02/02/2021




                                           No. 20-20248


   167, 174 (2001) (“It is our duty to give effect, if possible, to every clause and
   word of a statute.” (quotation omitted)). 2
           Applying these rules here, Title I of the ADA does not fall within the
   residual clause of § 2000d-7(a)(1). Title I’s substantive provisions prohibit
   discrimination by a wide range of entities, not just those receiving federal
   funding. See 42 U.S.C. § 12112(a) (prohibiting discrimination on the basis of
   disability by a “covered entity”); id. § 12111(2) (defining “covered entity”
   to mean “an employer, employment agency, labor organization, or joint
   labor-management committee”). It is thus not a “statute[] that deal[s] solely
   with discrimination by recipients of federal financial assistance.” Cronen, 977
   F.2d at 937. We therefore hold that Title I falls outside the ambit of the
   residual clause. In reaching that conclusion, we join at least one of our sister


           2
               Limiting the sweep of the residual clause to “statutes that deal solely with
   discrimination by recipients of federal financial assistance,” Cronen, 977 F.2d at 937, also
   reflects the constitutional source of waiver conditions in federal funding programs. Pursuant
   to the General Welfare Clause, Congress may impose obligations on the States as a
   condition of their receiving federal funding. See South Dakota v. Dole, 483 U.S. 203, 207
   (1987); U.S. Const. art. I, § 8, cl. 1 (“The Congress shall have Power . . . to pay Debts
   and provide for the common Defence and general Welfare of the United States . . . .”).
   Thus, the “[S]tate may waive its immunity by voluntarily participating in federal spending
   programs when Congress expresses a clear intent to condition participation in the programs
   on a State’s consent to waive its constitutional immunity.” Pederson v. La. State Univ., 213
   F.3d 858, 876 (5th Cir. 2000) (quotation omitted). So, for example, we have held that Title
   IX “operates much in the nature of a contract”—in return for federal funds the State
   “consent[s] to be sued in federal court for an alleged breach of the promise not to
   discriminate.” Litman v. George Mason Univ., 186 F.3d 544, 551–52 (5th Cir. 1999)
   (quotation omitted). By contrast, where Congress enacts a statute pursuant to another
   grant of power, it does not offer States a contractual exchange of funding for a waiver. See,
   e.g., Levy v. Kan. Dep’t of Soc. & Rehab. Servs., 789 F.3d at 1170 (10th Cir. 2015) (finding no
   waiver of sovereign immunity for ADA claims in the Rehabilitation Act’s residual clause,
   in part because “the statutes were enacted . . . under wholly different provisions of the
   Constitution”). Our interpretation of § 2000d-7 reflects this dichotomy—only statutes
   enacted pursuant to the General Welfare Clause fall within the contractual waiver offered
   in § 2000d-7(a)(1).




                                                 7
Case: 20-20248         Document: 00515730082               Page: 8       Date Filed: 02/02/2021




                                           No. 20-20248


   circuits and a number of lower courts. See Levy v. Kan. Dep’t of Soc. & Rehab.
   Servs., 789 F.3d 1164, 1171 (10th Cir. 2015); Fields v. Dep’t of Pub. Safety, 911
   F. Supp. 2d 373, 379 & n.6 (M.D. La. 2012); Panzardi-Santiago v. Univ. of
   P.R., 200 F. Supp. 2d 1, 9 (D.P.R. 2002). 3
           Like the ADA, the FMLA’s substantive provisions cover a far broader
   range of entities than “recipients of Federal financial assistance.” 42 U.S.C.
   § 2000d-7(a)(1). Under the FMLA, an “employer” may not deny leave to an
   “eligible employee” for covered medical needs. See 29 U.S.C. § 2612(a)(1)
   (leave requirements); id. § 2611(2)(A) (defining “eligible employee”); id.
   § 2611(4)(A) (defining “employer”). The FMLA defines “employer” as
   “any person engaged in commerce or in any industry or activity affecting
   commerce who employs 50 or more employees for each working day during
   each of 20 or more calendar workweeks in the current or preceding calendar
   year.” Id. § 2611(4)(A)(i). And the statute’s anti-retaliation provisions are
   equally broad—they make it unlawful for “any employer” to “interfere with,
   restrain, or deny the exercise of” substantive FMLA rights. Id. § 2615(a)(1).
   Because the FMLA is not a statute that “deal[s] solely with discrimination
   by recipients of federal financial assistance,” Cronen, 977 F.2d at 937, it does
   not fall within the ambit of § 2000d-7(a)(1)’s residual clause.
           Accordingly, Sullivan has failed to show that the State waived its
   sovereign immunity under § 2000d-7(a)(1).




           3
              Sullivan also sues under Title V of the ADA, which prohibits certain acts of
   retaliation. But we recently held: “Title V itself does not abrogate a [S]tate’s sovereign
   immunity. Instead, a plaintiff may bring a retaliation claim against a state entity only to the
   extent that the underlying claim of discrimination effectively abrogates sovereign immunity
   of the particular [S]tate.” Block v. Tex. Bd. of L. Exam’rs, 952 F.3d 613, 619 (5th Cir. 2020)
   (quotation omitted). Because Sullivan’s underlying Title I claim is barred by sovereign
   immunity, so too is his Title V claim.




                                                 8
Case: 20-20248     Document: 00515730082           Page: 9    Date Filed: 02/02/2021




                                    No. 20-20248


                                         2.
          Finally, Sullivan points to state law to find Texas’s waiver to his suit.
   Again, Sullivan fails. In the TCHRA, the State of Texas waives its immunity
   to suit in state courts, but it “does not expressly waive sovereign immunity
   in federal court.” Perez v. Region 20 Educ. Serv. Ctr., 307 F.3d 318, 332 (5th
   Cir. 2002); see Port Auth. Trans-Hudson Corp. v. Feeney, 495 U.S. 299, 306–
   07 (1990).
          AFFIRMED.




                                          9